Taylor, C. J.
(.Dissenting.)
I ¡can not agree to the conclusion reached by the majority of the court upon the sufficiency of the evidence to support the verdict found in this case. My view is that in order to hold1 the street car company liable for the injuries sustained by the plaintiff below, it was necessary that the railway company should have been guilty of some negligence that was the proximate cause ¡o>f the injury. The proofs, in inly judgment, without any conflict, therein, show that the agents of the railway company on the occasion of the injury used every reasonable care and) diligence with which they were charged in. law and were not guilty of any negligence that would affix liability upon it for the accident, and that it was brought about wholly by the unaccountable negligence of the plaintiff below, who, from the proofs, seemed to have acted in total obliviousnéss of the plainest dictates of self preservation. To hold the railway company liable, under the facts proved in this case, is, in my judgment, in effect constituting such companies unconditional insurerers of the public against injury by the instrumentality of their appliances.